NOTE: This order is nonprecedential.


  mniteb $>tates QCourt of §ppeaIs
      for tbe jfeberaI QCircuit

           CHRISTINE BALDRIDGE
  (DOING BUSINESS AS INVENTORY DISCOUNT
                PRINTERS),
                 Petitioner,
                           v.
        GOVERNMENT PRINTING OFFICE,
                Respondent.


                       2012-6001


     On appeal from the Government Accountability Of-
      fice, Contract Appeals Board no. 11-72994.


                     ON MOTION


                      PER CURIAM.

                       ORDER
    Christine Baldridge moves for reconsideration of the
court's August 22, 2012 order denying her motion to
correct and supplement the certified list and requests
leave to file an amended complaint. The Government
Printing Office opposes. Baldridge also files a corrected
motion for leave to file a corrected brief out of time.
BALDRIDGE V. GPO                                                  2

    A party "adversely affected by ... an order of the clerk
may move for relief within 14 days of the order or action."
Federal Circuit Rule 27(k). Because Baldridge's motion
for reconsideration was filed on October 10, 2012, well
after the time for seeking review of the court's August 22,
2012 order, we deny the motion.
      Accordingly,
      IT Is ORDERED THAT:

      (1) The motion for reconsideration is denied.

     (2) The motions for leave to file a corrected brief out
of time are granted. The corrected brief is accepted for
filing.
                                     FOR THE COURT


      DEC 14 2012                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Christine Baldridge
    A. Bondurant Eley, Esq.
s26                                             eouRfb~PEALS
                                           u.s.THE FEDERt'J r.mculTFOR
                                                DEC 14 2011.
                                                    JAN HORBALY
                                                       CLERK